Title: From Thomas Jefferson to G. A. Auckler, 7 July 1787
From: Jefferson, Thomas
To: Auckler, G. A.



Monsieur
Paris 7me. Juillet 1787.

Je voyageois en Italie au moment où vous m’avez fait l’honneur de m’adresser votre lettre de l’11me. Mai. Je profite du premier moment libre depuis mon retour pour y faire reponse. Les etats de l’Amerique ne sont touts egalement favorables à l’etranger qui s’y domicile. Il y en a qui ne leur permettent pas d’exercer les premieres charges des corps Executifs ou Judiciaires, ni d’etre du corps legislatif. Il y en a d’autres, comme la Virginie par exemple, ou l’etranger, faisant declaration qu’il va s’y domicilier, et qu’il sera fidele à l’etat, rentre dans touts les droits de citoyen née, sans aucune exception. Je ne connois pas assez les loix des differents etats pour vous detailler le plus ou le moins de liberté que chacun donne à l’etranger domicilié. J’ai l’honneur d’etre avec les egards les plus distingués Monsieur votre très humble et très obeissant serviteur,

Th: Jefferson

